    Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 1 of 11


                                                                                                    FILED
                                                                                         John E. Triplett, Acting Clerk
                        IN THE UNITED STATES DISTRICT COURT                               United States District Court

                       FOR THE SOUTHERN DISTRICT OF GEORGIA                           By CAsbell at 3:01 pm, May 20, 2020

                                 WAYCROSS DIVISION


    JENNER BENAVIDES, et al.,

                 Petitioners/Plaintiffs,                       CIVIL ACTION NO.: 5:20-cv-46

          v.

    PATRICK GARTLAND, et al.,

                 Respondents/Defendants.


                                              ORDER

         Presently before the Court is Petitioners/Plaintiffs’ (“Petitioners”) Motion for Emergency

Inspection and Other Expedited Discovery (“Motion for Expedited Discovery”). Doc. 37.

Respondents/Defendants (“Respondents”) filed a Response, and Petitioners filed a Reply. Docs.

44, 45. For the reasons and in the manner which follow, the Court GRANTS in part and

DENIES in part Petitioners’ Motion.

                                             DISCUSSION

         Petitioners seek expedited discovery to support their currently pending motion for

preliminary injunction. 1 Specifically, they request the Court permit their expert, Dr. Homer




1
         Petitioners filed a motion for temporary restraining order at the outset of the case. Doc. 4. The
Court evaluated that motion as a motion for preliminary injunction, given that Respondents had been
notified and responded to the motion. The Court held a hearing and denied Petitioners’ motion. Doc. 32.
Since that ruling, Respondents have filed a motion to dismiss, doc. 34, and Petitioners have filed an
amended complaint, doc. 36, and a new motion for preliminary injunction, doc. 41. The motion
considered in this Order—Petitioners’ Motion for Expedited Discovery, doc. 37—seeks early and limited
discovery in support of Petitioners’ currently pending second motion for preliminary injunction, doc. 41.
Unless expressly noted otherwise, any reference in this Order to Petitioners’ motion for preliminary
injunction is a reference to Petitioners’ currently pending second motion for preliminary injunction, doc.
41.
 Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 2 of 11



Venters, to visit the Folkston Immigration and Customs Enforcement facility in Folkston,

Georgia, to conduct an inspection of that facility and an annex to that facility (collectively the

“Folkston ICE Facility”). Docs. 37, 45. The proposed inspection would involve Dr. Venters

conducting confidential interviews detainees, inspecting records, and viewing various areas

within the facilities. Petitioners also request leave to propound three interrogatories on

Respondents on an expedited basis, seeking information concerning: (1) detainees and staff the

Folkston ICE Facility who have been tested for COVID-19, including the dates and results of the

tests; (2) recent detainee transfers into and out of the Folkston ICE Facility; and (3) the number

of detainees at the Folkston ICE Facility currently in various housing units, quarantine, cohort, or

isolation. Doc. 37-1 at 9. Petitioners assert this “narrowly tailored discovery prior to a hearing

on” their second motion for preliminary injunction “is necessary for the parties and [the] Court to

have a full, accurate understanding regarding issues going to the heart of Petitioners’”

preliminary injunction motion: “the status of Respondents’ alleged efforts to prevent and respond

to the outbreak of COVID-19 at Folkston.” Id. at 2. Respondents oppose all expedited

discovery, and, alternatively, argue that if any expedited discovery is permitted, it should be far

more circumscribed than what Petitioners propose. Doc. 44.

       The Court conducted a telephonic conference on this matter on May 13, 2020, at which

the Court encouraged the parties to continue conferring regarding any mutually agreeable

expedited discovery and to provide a report to the Court of their progress on or before May 18,

2020. In particular, the parties informed the Court that counsel for Petitioners would be

participating in a “virtual tour” of an ICE detention facility in the Middle District of Georgia on




                                                  2
     Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 3 of 11



May 15, 2020, that was ordered as part of expedited discovery in a case pending in that district. 2

Counsel for Petitioners expressed a desire to participate in that virtual tour to assess whether it

would be an adequate alternative to an in-person tour of the Folkston ICE Facility in this case.

         The parties have now informed the Court that, despite continued conferral, they are

unable to reach any agreement regarding expedited discovery. Docs. 49, 50. Petitioners further

state they believe the “virtual tour” format to be an unacceptable alternative and maintain their

request for an in-person inspection of the Folkston ICE Facility. Respondents inform the Court

that if a “virtual tour” is ordered in this case, Respondents will need additional time to install

new connectivity hardware, a process that is currently underway. Now that the parties have

exhausted their conferral efforts, Petitioner’s Motion for Expedited Discovery is ripe for review.

I.       Petitioners’ Proposed Expedited Discovery

         Petitioners allege their constitutional rights are being violated due to Respondents’

deliberate indifference to their health and safety in light of the COVID-19 pandemic. Doc. 36.

Petitioner maintain Respondents are incapable of protecting them from infection, and thus, they

assert release from custody as the only available remedy. Id. In the alternative, Petitioners ask

the Court to exercise its equitable powers to assure that Respondents fix “the injurious

conditions[]” at the Folkston ICE Facility. Id. at 36; Doc. 45. Because the threat of infection is

immediate and presents the potential for irreparable harm, Petitioners maintain release is the only

available remedy, but, alternatively, request other lesser of equitable relief. Doc. 37-1 at 9–19.

Petitioners maintain that the Court should grant their requested relief now and assert the case

should be delayed by a normal litigation schedule. Id.



2
         The parties informed the Court that a “virtual tour” would consist of an ICE representative
livestreaming video and audio from the ICE facility, which could be watched in real-time by Petitioners’
counsel and expert. The “virtual tour” would not be a pre-recorded video of the facility.


                                                    3
    Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 4 of 11



        Generally, when the determination of whether to grant preliminary injunctive relief

cannot be made based upon the existing pleadings and evidentiary record, it is appropriate to

permit some discovery to be conducted in an expedited manner. See Fed. R. Civ. P. 26(d)

advisory committee’s note to 1993 amendment (explaining that expedited discovery “will be

appropriate in some cases, such as those involving requests for a preliminary injunction”). Of

course, any expedited discovery that is permitted may only seek “matter that is relevant to any

party’s claim or defenses and [must be] proportional to the needs of the case.” Fed. R. Civ. P.

26(b)(1). 3

        Courts generally only permit expedited discovery where there is good cause for the

discovery requests and the requests are reasonable. See, e.g., Wachovia Ins. Servs., Inc. v.

Paddison, No. 406CV083, 2006 WL 8435308, at *4 (S.D. Ga. Apr. 6, 2006). In evaluating such

requests for expedited discovery, a court should take into account the totality of the

circumstances and consider the requests in light of the entire record to date. Id. Courts often

consider the following factors: “(1) whether a preliminary injunction is pending; (2) the breadth

of the discovery requests; (3) the purpose for requesting the expedited discovery; (4) the burden

on the defendants to comply with the requests; and (5) how far in advance of the typical

discovery process the request was made.” Id.

        I have considered the totality of the circumstances and the entire record to date in this

matter, as well as the factors commonly considered in evaluating requests for expedited

discovery, and I find Petitioners have not demonstrated good cause for their proposed expedited

discovery requests, as the requests have been proposed. The primary—if not only—goal of



3
         Petitioners’ pleadings in this case demonstrate that it is a “hybrid” case consisting of habeas and
civil rights claims for injunctive relief. In light of that and the current posture of the case, the Court
assumes that ordinary discovery rules set forth in the Federal Rules of Civil Procedure apply.


                                                      4
    Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 5 of 11



Petitioners’ proposed expedited discovery is to determine whether and to what extent

Respondents are complying with CDC Guidance 4 at the Folkston ICE Facility. Indeed,

Petitioners’ second motion for preliminary injunction seeks (1) Petitioners’ release from custody

(which was previously rejected by the Court, doc. 32), and (2) alternatively, injunctive relief

ordering Respondents to comply with CDC Guidance. 5 Therefore, the Court considers whether

good cause exists to allow Petitioners to conduct their proposed expedited discovery to obtain

information related to Respondents’ compliance with CDC Guidance in support of Petitioners’

second motion for a preliminary injunction. The Court addresses the five factors commonly

considered by courts in evaluating requests for expedited discovery.

        First, Petitioners’ request for a preliminary injunction is pending, which ordinarily cuts in

favor of granting Petitioners’ request for expedited discovery. However, this is Petitioners’

second request for preliminary injunctive relief, after their first request was denied. Petitioners

did not request expedited discovery related to their first request for preliminary injunctive relief,

and none was authorized. But Petitioners were still able to present substantial evidence in

support of their first motion for preliminary injunction in the form of various declarations and

live testimony at the hearing on that matter. Petitioners’ first motion for a preliminary injunction

was denied because Petitioners failed to “state a cognizable legal basis for release from

confinement.” Doc. 32 at 9. Petitioners’ core claims and allegations in this case remain the



4
         In this Order, CDC Guidance refers to a publication by the Centers for Disease Control and
Prevention, Coronavirus Disease 2019 (COVID-19), entitled “Interim Guidance on
Management of Coronavirus Disease (COVID-19) in Correctional and Detention Facilities”,
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf, last
accessed May 20, 2020.
5
          During the May 13, 2020 telephonic conference in this matter, counsel for Petitioners confirmed
that all of Petitioners’ proposed expedited discovery requests are focused on determining whether and to
what extent Respondents are complying with CDC Guidance.


                                                    5
 Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 6 of 11



same, though Petitioners have amended their Petition to assert additional theories and to seek

additional forms of relief. Doc. 36. Even so, the Court cannot ignore that Petitioners have

already moved for a preliminary injunction once, sought no expedited discovery concerning that

motion, presented extensive evidence in support of that motion, and were denied the preliminary

injunction requested. Thus, the fact that Petitioners’ second motion for preliminary injunction is

currently pending does not strongly support the need for expedited discovery.

       Second, the Court considers the breadth of Petitioners’ proposed expedited discovery

requests. Petitioners ask for their expert to conduct a broad, in-person inspection of several

different locations at the Folkston ICE Facility (both in the primary facility and an annex),

including taking photographs, reviewing of internal documents (e.g., sick-call requests,

responses, detention center policies, screening tools, statistical records, checklists, etc.), and

conducting confidential interviews of detainees. Doc. 37-3 at 2; Doc. 45 at 11. Petitioners ask

for the expert to be accompanied by their counsel and a Spanish-language interpreter.

Petitioners’ request for an inspection, as it is currently proposed, is extraordinarily broad and is

more akin to a full audit of the Folkston ICE Facility’s operations. The overbreadth of the

proposed inspection cuts against finding good cause and reasonableness. However, Petitioners’

three proposed interrogatories are, on their face, not overly broad.

       Third, the Court considers Petitioners’ purpose in requesting expedited discovery.

Petitioners ask for expedited discovery to “more fully develop the factual record” to support their

second motion for preliminary injunction. Doc. 37-1 at 15. In their Motion for Expedited

Discovery, Petitioners argue they have identified specific instances of unhealthy and unsafe

conditions at the Folkston ICE Facility they contend “fail to meet the standards in the CDC

Guidance” and then provide 16 separate factual allegations, all supported by citations to




                                                   6
    Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 7 of 11



documentary evidence. Id. at 4–7. Indeed, Petitioners presented extensive evidence at the

hearing on their first motion for preliminary injunction and appear to have marshalled even more

evidence in support of their second motion for preliminary injunction. See Doc. 41-1 at 2

(“Petitioners now file this second motion for a preliminary injunction, urging the Court to order

their release in light of additional evidence showing their imminent risk of injury in detention.”

(emphasis added)). Thus, it appears that Petitioners seek expedited discovery only to bolster

positions they already contend are supported by evidence. The fact that Petitioners are seeking

cumulative evidence to support their second motion for preliminary injunction cuts against good

cause for the proposed expedited discovery. On the other hand, Petitioners have raised

challenges concerning serious medical issues, and much information related to Petitioners’

claims is exclusively within Respondents’ possession and control. These observations are true

for Petitioners’ request for an inspection and their request to propound interrogatories. 6

        Fourth, the Court considers the burden of the proposed expedited discovery on

Respondents. Respondents have demonstrated that the burden of an in-person inspection at the

Folkston ICE Facility would be significant. By Petitioners’ own allegations, staff at the Folkston

ICE Facility should be devoting their full attention to addressing the unprecedented challenges

associated with COVID-19. The possibility of allowing an outside group—even a small group—

into the Folkston ICE Facility’s closed environment presents challenges and additional vectors

for COVID-19 to enter the facility. Staff at the Folkston ICE Facility would need to escort and

appropriately monitor a group of inspectors and others. Respondents’ counsel makes the



6
        The Court notes Respondents have moved to dismiss Petitioners’ constitutional claims because,
among other things, Respondents argue compliance (or non-compliance) with CDC Guidance is not
determinative of whether Respondents violated Petitioners’ constitutional rights. Doc. 47 at 20.
Petitioners’ need for discovery into whether Respondents are complying with the CDC Guidance,
therefore, must be considered in light of Respondents’ challenge to Petitioners’ legal theory.


                                                   7
 Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 8 of 11



reasonable request that they, along with their expert, be allowed to be present during the

inspection. Doc. 44 at 15. Petitioners asks for an interpreter to be present as well. Thus, at least

five outsiders will be violating the quarantine Petitioners insist should be enforced. It may be

possible to take steps to protect the population within the facilities from the transmission of the

virus by any of the inspection participants by requiring testing and personal protective

equipment, but such measures would provide less than certain protection.

       Even if it could be guaranteed that the inspection participants pose no risk of transmitting

COVID-19 within the facilities, the inspection Petitioners seek is expansive and would require

disruption of operating procedures at a time when focus on the mission is essential to making

sure the environment at the Folkston ICE Facility is safe and secure. Petitioners seek to examine

many areas of the facilities, review numerous facility records, and conduct confidential

interviews with detainees. These activities will disrupt the ordinary operation of the facility and

will require additional attention from staff who are already facing unprecedented burdens. The

Court, therefore, finds the burden on Respondents of an expedited inspection to be substantial

and increases the COVID-19 risk to detainees and employees. Moreover, the Court finds that

Petitioners can obtain similar discovery without inspecting the facilities in person. Given the

availability of alternative discovery methods that are less burdensome and safer, Petitioners’

request for an in-person inspection at this time is disproportionate to the needs of the case. This

factor cuts strongly against good cause for an expedited in-person inspection. Petitioners’

proposed interrogatories likely impose a burden on Respondents—as all discovery requests do—

but that burden is not an undue one.

       Fifth, the Court considers how far in advance of the typical discovery process Petitioners’

request has been made. This factor is in equipoise. On one hand, the parties are due to conduct




                                                  8
    Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 9 of 11



their Rule 26(f) conference and submit their report to the Court in the coming days. A

scheduling order would be issued soon thereafter. On the other hand, Respondents have moved

to dismiss Petitioners’ Amended Complaint and have sought to stay all discovery pending a

ruling on the motion to dismiss. Docs. 47, 48. Thus, discovery may or may not begin in the near

term, depending on the Court’s ruling on Respondents’ motion to stay.

        Based upon the totality of the circumstances and the complete record in this case to date,

the Court finds Petitioners have not shown good cause to conduct an in-person inspection of the

Folkston ICE Facility as this time. The Court, therefore, DENIES in part the portion of

Petitioners’ Motion for Expedited Discovery seeking an in-person inspection of the Folkston ICE

Facility. However, I find Petitioners have shown good cause for propounding their proposed

interrogatories on Respondents with one modification, and, therefore, I GRANT in part this

portion of Petitioners’ Motion. Petitioners may propound their three proposed interrogatories on

Respondents as written, but Respondents shall only be required to provide information

responsive to those interrogatories going back to April 20, 2020 (i.e., 30 days preceding this

Order). 7 Respondents must serve responses to Petitioners’ interrogatories on or before June 3,

2020. 8 Additionally, for the reasons set forth below, Petitioners will be permitted to conduct

some other limited discovery on an expedited basis.




7
       This more limited date range is based on the fact that the circumstances surrounding the COVID-
19 pandemic and Respondents’ reactions to the pandemic are rapidly evolving, and recent data are the
most important for Petitioners’ second motion for a preliminary injunction.
8
         Respondents indicate they reserve the right to object to Petitioners’ interrogatories, if the Court
permits the interrogatories to be served. Doc. 44 at 7 n.3. If Respondents had challenges to the proposed
interrogatories, the time to raise those challenges was in response to Petitioners’ Motion for Expedited
Discovery. Respondent should not raise additional objections. However, Respondent is free to pursue a
protective order as necessary to limit dissemination, protect confidential information, or otherwise guard
against improper use of information provided in response to Petitioners’ interrogatories.


                                                     9
    Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 10 of 11



II.      Form and Scope of Additional Permitted Expedited Discovery

         In addition to the interrogatories discussed above, I find Petitioners are entitled to

conduct some additional limited discovery in support of their currently pending second motion

for preliminary injunction.

         During the May 13, 2020 conference in this matter, the Court asked Petitioners’ counsel

about the desirability of conducting telephonic depositions of detainees at the Folkston ICE

Facility. Counsel for Petitioners rejected the notion, stating that such depositions were overly

burdensome and not particularly helpful. Therefore, I will not permit such depositions at this

time. Similarly, the Court explored the possibility of a “virtual tour” of the Folkston ICE

Facility. Counsel for Petitioners have now informed the Court that a “virtual tour” would not

achieve Petitioners’ aims. Doc. 50. Furthermore, counsel for Respondents informed the Court

the “virtual tour” is likely unavailable at this time due to technological limitations. Doc. 49.

Therefore, I will not order Respondents to coordinate a “virtual tour” at this time.

         Because the parties were unable to reach an agreement regarding limited expedited

discovery, the Court must fashion discovery mechanisms that provide Petitioners an opportunity

to develop the record regarding Respondents’ compliance with CDC Guidance to support

Petitioners’ second motion for preliminary injunction, but must do so in a way that is

proportional to the needs of the case, and reasonably limits the burden on Respondents.

Accordingly, Petitioners may conduct the following additional discovery on an expedited basis: 9

         1.     Petitioners may propound narrow requests for production of documents
                specifically requesting documents which would support Petitioners’
                second motion for preliminary injunctive relief. The requests must be

9
        If Respondents conclude this authorized discovery is more burdensome than the expedited
discovery sought by Petitioners (namely, the in-person inspection of the Folkston ICE Facility),
Respondents may comply with this Order by agreeing to and facilitating the inspection Petitioners
requested on or before June 3, 2020.



                                                   10
Case 5:20-cv-00046-LGW-BWC Document 53 Filed 05/20/20 Page 11 of 11



           narrowly tailored and seek only documents specifically concerning
           compliance with CDC Guidance at the Folkston ICE Facility and may
           only concern events that have occurred on or after April 20, 2020. The
           requests should only seek documents Petitioners suggested Dr. Venters be
           allowed to review during the proposed in-person inspection. Petitioners
           must serve their requests for production on or before May 26, 2020.
           Respondents shall produce copies of responsive documents on or before
           June 2, 2020. To the extent Respondents have any objections to the form
           or scope of Petitioners’ forthcoming requests for production of documents,
           Respondents should immediately file objections on the docket in this case
           and contact the undersigned’s courtroom deputy clerk to schedule a
           conference.

     2.    Respondents must designate a witness who is knowledgeable about
           compliance with CDC Guidance at the Folkston ICE Facility. Petitioners
           may depose that witness. All deposition questions must be related to the
           topic of compliance with CDC Guidance at the Folkston ICE Facility.
           The deposition may be conducted on a date, at a time, and at a location
           mutually agreeable to the parties but must occur not later than June 3,
           2020. The deposition shall not last longer than three hours. Respondents
           may designate more than one witness, if one person is not sufficiently
           knowledgeable about compliance with CDC Guidance at the Folkston ICE
           Facility, but, in that instance, the total amount of deposition time should
           not exceed three hours.


     SO ORDERED, this 20th day of May, 2020.




                                 ____________________________________
                                 BENJAMIN W. CHEESBRO
                                 UNITED STATES MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                           11
